 INDIANA BROADCASTING CORPORATION111APPENDIX B1.Sylvia Allbright2.Glenola Barnett3.Leona Bishop4.Laurel. Bleakney5.Mildred Burchett6.Leona Caliman7.Audrey Chandler8.Volorus Chandler9.Yvonne Chandler10.Mary Conley11.Gladys Cullison12.Georgia Curtis11.Mert Dalton -14.Nellie D long15.Margaret Dovenbarger16.Mary Edwards17.Letha Farus18. Christine Gibson19.Naomi Goodin20.Connie Green21.Esther Green,22.Lucy Harris23.Del-ma Hill24.Emily Jenkins25.Helen Kerlin26.Alyce Kirby27. James Landerman-28.Gladys Lynum29.Marie Mayle30.Gertrude Mitchell31. Janice Mock32.Lulu Mock33.Elsie Morgan34.Eva Morgan35.Vivian Newton'36.BernedaNorris37.Kathryn Ross38.Betty Rutter39.Katherine Sieliet40.Leola Singer41.Verna Stemm42.Glenna Tate43. Joyce Thomas44.Beatrice VanDyne45. Caroline Viney46. Betty Wallace47.,Irene,Ward48. Iris Wheeler49.Maggie Young50.Peggy YoungIndiana Broadcasting Corporation,WANE-TV Division iandRadio and Television Broadcast Technicians,LocalUnion No.1225,International Brotherhood of ElectricalWorkers, AFL-CIO,2and InternationalAllianceof Theatrical Stage Em-ployees andMoving PictureMachine Operators of the UnitedStates andCanada, AFL-CIO ,3Petitioners.Cases No8.13 RC-5972 and 13 RC-5976. July 23,1958DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) - of theNational Labor Relations Act, a consolidated hearing was held beforer In the petitions,theEmployer's name appears as Corinthian Broadcasting Co—WANE-TV,and as Indiana Broadcasting Corp.Although no motion to amend was made,it appearsfrom the record and from Employer's brief that the above name is correct.On its own motion, the Board corrects the Employer's name accordingly.2The name of this,Petitioner,hereafter called IBEW,appears as amended at thehearing.8 Hereafter called IATSE.121 NLRB No. 32. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobert G. Mayberry, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioners seek to represent engineers, cameramen, andprojectionists at the Employer's Fort Wayne, Indiana, television sta-tion; in addition, Petitioner IATSE seeks to include photographers,whom the IBEW would exclude. The Employer contends that onlya unit of all its television employees is appropriate.The Employer operates a radio and television station in Fort Wayne,Indiana; only the television station's employees are here involved.Television operations are divided into two major departments, theengineering department, under the chief engineer, Charles E. Wallace,Jr.; and the program department, under Franklin C. Mitchell, theprogram manager.Both Wallace and Mitchell report to Robert M.Pierce, vice president and general manager of WANE-TV. IncludedunderWallace's supervision are the engineers and cameramen;Mitchell's department consists of the projectionists, announcers, direc-tors, the news editor, the film director, the continuity writer, andphotographers.The engineers control, maintain, and operate the technical televisionequipment.The cameramen manipulate and operate the cameras andare responsible for setting up props and lighting.The projectionistswork under the direction of the film director, editing, supplying, tim-ing, and projecting films for telecasts.The Board has held that a unit consisting of employees in theengineering and program departments of a television station whocontribute to the presentation of, but do not appear on, the televisionprograms is appropriate 4This is essentially the unit requested bythe Petitioners.Announcers :The Employer seeks to include announcers in the unit;Petitioners would exclude them.The announcers appear regularly4KMTR Radio Corporation (KLAC-TV),85 NLRB99.See also,Northwest Publica-tions,Inc.,116 NLRB 1578;Southern Radio and TelevisionEquipmentCompany, eto.,107 NLRB 216. INDIANA BROADCASTING CORPORATION113before the cameras, generally wear makeup, and are paid talent feesin addition to their salaries.We find that they are talent employeesand exclude them from the unit.,News director:The Employer seeks to include the news director,contrary to Petitioners' contention.The news director prepares andannounces a daily news program. In addition, he has the authorityto assign photographers to cover news projects.Without passing onhis supervisory status, we find that, as he regularly appears beforethe cameras, his interests are more closely allied, with those of thetalent employees.Accordingly, we shall exclude the news directorfrom the unit.Continuity writer:Petitioners would exclude Marge Deegan, thecontinuity writer, contrary to the Employer's contention.Miss Dee-gan is engaged in writing commercials for the Employer's clients.She also has her own 5-days-a-week television program on which sheappears as mistress of ceremonies.We find that she is a talent em-ployee and shall exclude her from the unit.'Film director:Petitioners seek to exclude James Goheen, the filmdirector, as a supervisor; the Employer would include him.Goheenis in charge of the projectionists, has the authority to hire and fire,and has actually hired 2 employees in his 14 months on the job.Wefind that he is a supervisor and shall exclude him from the unit.Studio supervisor:Petitioners would exclude the studio supervisor,Eugene Gidlow, as a supervisor, contrary to the Employer's conten-tion.Gidlow is a licensed engineer and is engaged primarily in"trouble shooting" and repairing the technical equipment, althoughhe also works some shifts, like the other engineers.No one worksunder him and he exercises no supervisory authority except during thechief engineer's occasional absences.We find that he is not asupervisor and shall include him in the unit.-Directors:The Employer seeks to include the two directors, con-trary, to Petitioners' contention.The directors supervise the produc-tion of television shows and live commercials.Since they responsiblydirect the employees involved in a studio presentation, we shall ex-clude them as supervisors.'-Photographers:The Employer and Petitioner IATSE seek toinclude two news photographers; Petitioner IBEW would excludethem.OllieMiller takes film and still photographs for the newsdirector and is in charge of having them processed. Steve Perfect,SeeRadio & TelevisionStationWFLA(The TribuneCompany),120 NLRB 903See also,HamptonRoadsBroadcasting Corporation(WGH),100NLRB 238, 240.9Westinghouse Radio Stations,Inc.,107 NLRB 1407.7 7 Radio &TelevisionStationWFLA(The Tribune Company),supra; Northwest Pub-lications,Inc., supra.487926-59-vo], 121-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDan office boy, occasionally takes photographsand processes themhimself.As Miller is part of the program department, we shall in-clude him 8 The record is not clearas tothe extent to which Perfectdoes photography work.We therefore make no determination as tohis status but shall allow him to. vote subject to challenge.Part-time floorman:The Employer seeks to include Charles Ihrie,contrary to Petitioners' contention. Ihrie- works 13 to 15 hours perweek, every Friday and Saturday night, moving props, operating theteleprompter, and generally helping out in the course of commercialsand rehearsals.We find that he is a regular part-time employee whoassists in the presentation of television shows.Accordingly, we in-clude him in the unit?Radio engineer:Petitioners seek to exclude John Toombs, contraryto the Employer's contention.Toombs is a radio engineer, whoseschedule is prepared by the manager of the radio station. In thepast, he has spent about 25 percent of his time in television work; atpresent, he does no television'work at all.We find that Toombs' in=terests are more closely allied with those of the radio station em-ployees.Accordingly, we shall exclude him.Traffic manager:The Employer seeks to include Mrs. Armstrong,the traffic manager; Petitioners would exclude her.This employeereceives sales orders from the salesmanagerand programming direc-tions from the program manager. From this information, she typesup an operating log which is delivered to the announcers,engineers,and sales department.She works under the direction of the salesmanager and is not part of the program department. The' Employercharacterizes her as a clerk-typist.We find that she, is an officeclerical employee and exclude her from the unit.'°We find that the following employees of Indiana Broadcasting Cor-poration,WANE-TV Division, at the Employer's Fort Wayne, In-diana, television station, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act :All engineering and program department employees, includingengineers, cameramen, projectionists, photographers, studio super-visor, and part-time floorman, but excluding all- other employees,announcers, directors, film director, news director, radio engineer,continuity writer, traffic manager, guards, professional employees, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]8NorthwestPublications,Inc., supra.8Crown Drug Company,108 NLRB 1126.10 Cf.Bi-States Company,117 NLRB 86.